         Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 1 of 32



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Jaime Edmondson Longoria, et al.,               No. CV-18-02334-PHX-DWL
10                    Plaintiffs,                        ORDER
11       v.
12       Kodiak Concepts LLC, et al.,
13                    Defendants.
14
15            Pending before the Court are the parties’ cross-motions for summary judgment.
16   (Docs. 49, 50.) For the following reasons, both motions are granted in part and denied in

17   part.
18                                           BACKGROUND

19            Defendant Kodiak Concepts, LLC (“Defendant”) owns and operates a strip club

20   called The Great Alaskan Bush Company Gentlemen’s Club (“the Club”) in Phoenix,
21   Arizona. (Doc. 1-3 ¶¶ 19-20.) Plaintiffs are “models, business women, and well-known
22   social media personalities.” (Id. ¶ 1.) This case arises from Defendant’s unauthorized use

23   of Plaintiffs’ images and likenesses in advertisements appearing on the Club’s social media

24   accounts. (Id. ¶ 3.) This is one of several similar cases in this district.1

25   1
            All cases relate to the unauthorized use of models’ photographs and raise similar
     claims. See Skinner et al v. Tuscan Incorporated et al, No. CV 18–319–RCC (D. Ariz.
26   July 2, 2018); Mitcheson v. El Antro, LLC, No. CV 19–1598–GMS (D. Ariz. March 8,
     2019); Pepaj v. Paris Ultra Club, LLC, No. CV 19–1438–MTL (D. Ariz. March 1, 2019);
27   Ratchford v. Dalton Corp., No. CV–19–1421–SRB (D. Ariz. Feb. 28, 2019); Longoria v.
     Whitefeather Ventures, LLC, No. CV–18–394–SHR (D. Ariz. Aug. 10, 2018); Gray v.
28   LG&M Holdings, LLC, No. CV–18–2543–SRB (D. Ariz. Aug. 10, 2018); Takeguma v.
     Freedom of Expression, LLC, No. CV–18–2552–MTL (D. Ariz. Aug. 10, 2018); Pinder v.
      Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 2 of 32



 1          On June 1, 2018, Plaintiffs filed suit in Maricopa County Superior Court. (Doc. 1-
 2   3 at 2-21.) On July 25, 2018, Defendant removed the case to federal court.2 (Doc. 1.)
 3          In their complaint, Plaintiffs allege the following misuses of their images and
 4   likenesses:
 5      • On or about August 8, 2015, Defendant posted Iglesias’s image on the Club’s
 6          Facebook page. (Doc. 1-3 ¶ 41.)
 7      • On or about November 19, 2016, Defendant posted Pinder’s image on the Club’s
 8          Instagram page. (Id. ¶ 40)
 9      • On or about April 18, 2017, Defendant posted Hinton’s image on the Club’s
10          Facebook page. (Id. ¶ 39.)
11      • On May 3, 2017, Defendant posted Canas’s image on the Club’s Yelp page. (Id. ¶
12          42.) On May 4, 2017, and December 16, 2017, Defendant posted Canas’s image on
13          the Club’s Instagram page. (Id.) Between May 30, 2017, and September 18, 2017,
14          Defendant posted Canas’s image on the Club’s Facebook page ten different times.
15          (Id.)
16      • On August 21, 2017, Defendant posted Longoria’s image on the Club’s Facebook
17          page twice. (Id. ¶ 38.)
18          Plaintiffs allege that the use of their images on the Club’s social media accounts was
19   without permission or consent, was for commercial purposes, and created the false
20   perception that they had agreed to promote or endorse the Club. (Id. ¶¶ 38-41.) Plaintiffs
21   also allege that Defendant never hired, contracted with, employed, or paid them. (Id.)
22          All five Plaintiffs assert claims for false association and false advertising under the
23   Lanham Act, 15 U.S.C. § 1125(a). (Id. ¶¶ 56-74.) Four of the Plaintiffs (all but Iglesias)
24   also assert state-law claims of misappropriation of likeness (id. ¶¶ 43-55) and false light
25   invasion of privacy (id. ¶¶ 75-84).
26
     4716 Inc., No. CV–18– 2503–RCC (D. Ariz. Aug. 7, 2018); Electra v. Id. Business
27   Holdings, LLC, No. CV–18– 1604–SRB (D. Ariz. May 25, 2018); Geiger v. Creative
     Impact Inc., No. CV–18–1443– JAT (D. Ariz. May 10, 2018).
28   2
           This case was reassigned to the undersigned judge on October 31, 2018. (Doc. 18.)


                                                 -2-
      Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 3 of 32



 1          On March 30, 2020, the Court issued an order denying Defendant’s motion to sever
 2   Plaintiffs’ claims. (Doc. 43.)
 3          On July 31, 2020, Plaintiffs filed a motion for summary judgment (Doc. 49) and a
 4   motion to exclude the expert opinions of Michael Einhorn (Doc. 45). That same day,
 5   Defendant filed a motion for summary judgment (Doc. 50) and motions to exclude the
 6   expert opinions of Martin Buncher (Doc. 51) and Stephen Chamberlin (Doc. 52). All five
 7   motions are fully briefed.
 8          On March 1, 2021, the Court issued a tentative order addressing the three motions
 9   to exclude expert testimony. (Doc. 69.)
10          On March 9, 2021, the Court issued a tentative order addressing the cross-motions
11   for summary judgment. (Doc. 70.)
12          On March 10, 2021, the Court heard oral argument on the motions to exclude expert
13   testimony and the cross-motions for summary judgment. (Doc. 71.)
14                                           DISCUSSION
15   I.     Legal Standard
16          “The court shall grant summary judgment if [a] movant shows that there is no
17   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
18   of law.” Fed. R. Civ. P. 56(a). “A fact is ‘material’ only if it might affect the outcome of
19   the case, and a dispute is ‘genuine’ only if a reasonable trier of fact could resolve the issue
20   in the non-movant’s favor.” Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d
21   1119, 1125 (9th Cir. 2014). The court “must view the evidence in the light most favorable
22   to the nonmoving party and draw all reasonable inference in the nonmoving party’s favor.”
23   Rookaird v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018). “Summary judgment is
24   improper where divergent ultimate inferences may reasonably be drawn from the
25   undisputed facts.” Fresno Motors, 771 F.3d at 1125.
26          A party moving for summary judgment “bears the initial responsibility of informing
27   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
28   depositions, answers to interrogatories, and admissions on file, together with the affidavits,


                                                   -3-
      Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 4 of 32



 1   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
 2   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
 3   production, the moving party must either produce evidence negating an essential element
 4   of the nonmoving party’s claim or defense or show that the nonmoving party does not have
 5   enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
 6   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
 7   [the] moving party carries its burden of production, the nonmoving party must produce
 8   evidence to support its claim or defense.” Id. at 1103.
 9          “If the nonmoving party fails to produce enough evidence to create a genuine issue
10   of material fact, the moving party wins the motion for summary judgment.” Id. There is
11   no issue for trial unless enough evidence favors the non-moving party. Anderson v. Liberty
12   Lobby, Inc., 477 U.S. 242, 249 (1986). “If the evidence is merely colorable or is not
13   significantly probative, summary judgment may be granted.” Id. at 249-50. At the same
14   time, the evidence of the non-movant is “to be believed, and all justifiable inferences are
15   to be drawn in his favor.” Id. at 255. “[I]n ruling on a motion for summary judgment, the
16   judge must view the evidence presented through the prism of the substantive evidentiary
17   burden.” Id. at 254. Thus, “the trial judge’s summary judgment inquiry as to whether a
18   genuine issue exists will be whether the evidence presented is such that a jury applying that
19   evidentiary standard could reasonably find for either the plaintiff or the defendant.” Id. at
20   255.
21          “[W]hen parties submit cross-motions for summary judgment, [e]ach motion must
22   be considered on its own merits,” but the Court must consider all evidence submitted in
23   support of both cross-motions when separately reviewing the merits of each motion. Fair
24   Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001)
25   (quotation marks omitted). For “the party with the burden of persuasion at trial”—usually
26   the plaintiff—to succeed in obtaining summary judgment in its favor, it “must establish
27   beyond controversy every essential element” of each claim on which summary judgment
28   is sought. S. California Gas Co. v. City of Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003).


                                                 -4-
         Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 5 of 32



 1   The party without the burden of persuasion at trial—usually the defendant—is entitled to
 2   summary judgment where it establishes that the party with the burden of persuasion will
 3   be unable to prove at least one element of its claim in light of the undisputed
 4   facts. Celotex Corp., 477 U.S. at 322-23. This distinction reflects that the burden is
 5   ultimately on the proponent of each claim to prove it. Id. (“Rule 56(c) mandates the entry
 6   of summary judgment, after adequate time for discovery and upon motion, against a party
 7   who fails to make a showing sufficient to establish the existence of an element essential to
 8   that party’s case, and on which that party will bear the burden of proof at trial. In such a
 9   situation, there can be ‘no genuine issue as to any material fact,’ since a complete failure
10   of proof concerning an essential element of the nonmoving party’s case necessarily renders
11   all other facts immaterial.”).
12   II.     Analysis
13           Plaintiffs and Defendant each request summary judgment in their favor on all
14   claims. Given the significant overlap in analysis, the Court groups the parties’ arguments
15   together by issue.
16           A.    State Law Claims
17           All Plaintiffs except Iglesias bring two Arizona common law claims: (1) “Violation
18   of Common Law Right of Publicity: Misappropriation of Likeness” (Count I) 3 and (2)
19   “False Light Invasion of Property” (Count III). (Doc. 1-3 at 13-15, 18-19.)
20                 1.      Count I: Right Of Publicity
21                         a.     Cognizability Under Arizona Law
22           Defendant argues it is entitled to summary judgment on Count I because “Arizona
23   does not grant private, non-military individuals the right to sue in tort for the
24   misappropriation of that person’s name or likeness.” (Doc. 50 at 6.) Defendant notes that
25   “the most recent Revised Arizona Jury Instruction for invasion of privacy explicitly states
26   that there is no jury instruction for violation of the right of publicity for misappropriation
27
28
     3
            The parties use the term “misappropriation” to describe what Arizona law and the
     Restatement (Third) of Unfair Competition § 46 term “appropriation.”


                                                 -5-
      Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 6 of 32



 1   of name or likeness because no such cause of action exists in Arizona.” (Id. at 6-7.)
 2   Defendant further argues that the Arizona’s legislature’s enactment of A.R.S. § 12-761,
 3   which “give[s] that right only to a specific class of citizen”—a soldier—is proof that the
 4   legislature did not intend to confer such a right on other classes of citizens. (Id. at 7.)
 5          Plaintiffs, in turn, argue that the Arizona Court of Appeals specifically recognized
 6   the cognizability of this theory of liability in In re Estate of Reynolds, 327 P.3d 213 (Ariz.
 7   Ct. App. 2014), and that “since the Reynolds decision [many judges of] this Court ha[ve]
 8   repeatedly reaffirmed that a right of publicity exists in Arizona.” (Doc. 49 at 6-7.)
 9   Plaintiffs also contend that Defendant’s reliance on the Arizona jury instructions is
10   misplaced because a “jury instruction-based argument [cannot] overcome the unmistakable
11   holdings of the District of Arizona and the Arizona Court of Appeals that a right of
12   publicity exists in Arizona” (Doc. 62 at 6-7) and that A.R.S. § 12-761 actually supports
13   their position because “the fact that Arizona’s legislature enacted a statute to specifically
14   protect soldiers is strong evidence that Arizona chose not to disturb the well-settled
15   protections afforded under its common law to right of publicity claims” (id. at 6 n.3).
16          In reply, Defendant argues that Reynolds’s “ruminations on publicity were . . . dicta”
17   and that subsequent decisions concerning Reynolds by other judges of this Court were
18   wrongly decided. (Doc. 63 at 2-4.)
19          The Court concludes that Plaintiffs have the better side of this argument. “When
20   interpreting state law, a federal court is bound by the decision of the highest state court.”
21   In re Kirkland, 915 F.2d 1236, 1238 (9th Cir. 1990). “In the absence of such a decision, a
22   federal court must predict how the highest state court would decide the issue using
23   intermediate appellate court decisions, decisions from other jurisdictions, statutes,
24   treatises, and restatements as guidance.” Id. at 1239. “However, in the absence of
25   convincing evidence that the highest court of the state would decide differently, a federal
26   court is obligated to follow the decisions of the state’s intermediate courts.” Id. (internal
27   citations and quotation marks omitted).
28          In Reynolds, the disputed issue was whether the estate of a decedent could assert a


                                                  -6-
      Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 7 of 32



 1   “right of publicity” claim against one of the decedent’s children for writing an online
 2   magazine article that described the decedent’s “daily challenges with independent living.”
 3   327 P.3d at 214. After the trial court dismissed the claim, “ruling the estate had ‘no Right
 4   of Publicity,’” the estate appealed. Id. Although the Arizona Court of Appeals affirmed,
 5   it did so on different grounds than those provided by the trial court. Specifically, in Part A
 6   of its opinion, the appellate court expressly held “that an individual has a right of publicity
 7   that protects his or her name and/or likeness from appropriation for commercial or trade
 8   purposes.” Id. at 214-16. In reaching this conclusion, the court canvassed the law of
 9   several other jurisdictions and noted that this theory of liability is recognized under the
10   Restatement (Third) of Unfair Competition, which Arizona generally follows. Id. Next,
11   in Part B of its opinion, the appellate court held that the decedent’s claim did not expire
12   upon her death and instead passed to the estate. Id. at 216-17. Finally, in Part C of its
13   opinion, the appellate court held that the estate’s claim was foreclosed by § 47 of the
14   Restatement, which exempts “expressive works” from liability, because the challenged
15   article was “on the order of an unauthorized biography” as opposed to “for purposes of
16   trade.” Id. at 217-18. In a paragraph entitled “Conclusion” at the very end of the opinion,
17   the appellate court summarized its holding as follows: “We hold that Arizona recognizes a
18   right of publicity. . . . It is not limited to celebrities and it need not be exploited during life
19   to be asserted in death.” Id. at 218.
20          As this summary makes clear, the Reynolds court’s recognition of the “right of
21   publicity” as a cognizable theory of tort liability under Arizona law cannot be disregarded
22   as dicta. The court’s statements on this issue provided one of the grounds for the court’s
23   ultimate decision and the court made clear that it intended for those statements to have
24   binding, prospective effect. Under Arizona law, this means those statements weren’t dicta.
25   See, e.g., Phelps Dodge Corp. v. Ariz. Dep’t of Water Resources, 118 P.3d 1110, 1116
26   (Ariz. Ct. App. 2005) (where an opinion’s “language indicates an express declaration that
27   the court intended its finding not merely as an expostulation . . . but as a rule to guide
28   [future conduct] . . . [it] should be followed absent a cogent reason for departing from it”);


                                                    -7-
         Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 8 of 32



 1   Pioneer Annuity Life Ins. Co. v. Rich, 880 P.2d 682, 685 (Ariz. Ct. App. 1994) (“When
 2   . . . a court relie[s] on both grounds discussed in the opinion . . . , neither holding is
 3   dictum.”) (citation and internal quotation marks omitted); State v. Fahringer, 666 P.2d 514,
 4   515 (Ariz. Ct. App. 1983) (“An expression which might otherwise be regarded as dictum
 5   becomes an authoritative statement when the court expressly declares it to be a guide for
 6   future conduct.”). Many other judges of this Court have reached the same conclusion. See,
 7   e.g., Geiger v. Creative Impact Inc., 2020 WL 3545560, *7 n.6 (D. Ariz. 2020)
 8   (“[T]he [Reynolds] court’s determination that there is a cause of action for appropriation is
 9   not obiter dictum as Defendant argues.”); Skinner v. Tuscan Inc., 2020 WL 5946898, *7
10   (D. Ariz. 2020) (same); Pepaj v. Paris Ultra Club LLC, 2021 WL 632623, *7 (D. Ariz.
11   2021) (same).
12           Finally, although further analysis is unnecessary in light of the Court’s obligation to
13   follow Reynolds,4 there are three additional reasons why Plaintiffs’ right of publicity claims
14   should be deemed cognizable under Arizona law.
15           First, “even if the claim had not been recognized in Arizona, Arizona courts apply
16   the Restatement so long as there is no law to the contrary.” Geiger, 2020 WL 3545560 at
17   *7 (citing Ft. Lowell-NSS Ltd. P’ship v. Kelly, 800 P.2d 962, 968 (Ariz. 1990)). The right
18   of publicity is clearly recognized in § 46 of the Restatement (Third) of Unfair Competition,
19   so even without the benefit of Reynolds, the right of publicity would be a common-law
20   cause of action in Arizona, sans law to the contrary.
21           Second, “[a]bsent a clear manifestation of legislative intent to displace a common-
22   law cause of action,” the Arizona Supreme Court “interpret[s] statutes with every
23   intendment in favor of consistency with the common law.” Orca Commc’ns Unlimited,
24   LLC v. Noder, 337 P.3d 545, 547 (Ariz. 2014). Defendant contends that A.R.S. § 12-761,
25   which pertains to a soldier’s right of publicity, demonstrates that the right of publicity in
26
27
     4
             During oral argument, Defendant’s counsel stated that the Arizona Court of Appeals
     is currently considering, in a different case, whether right of publicity claims are cognizable
28   outside the military context. If the court in that case issues a published decision that is
     inconsistent with Reynolds, Defendant may file a motion for reconsideration on that basis.


                                                  -8-
      Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 9 of 32



 1   Arizona is “a military-only right.” (Doc. 50 at 8.) But far from containing “a clear
 2   manifestation of legislative intent to displace a common-law cause of action,” Noder, 337
 3   P.3d at 547, the statute in question expressly provides that “[t]he rights and remedies
 4   provided in this section supplement any other rights and remedies provided by law,
 5   including the common law right of privacy.” A.R.S. § 12-761(E). As such, it cannot be
 6   argued that A.R.S. § 12-761 interferes with the common-law right of privacy, which
 7   “Arizona long has recognized,” or with the common-law right of publicity, which protects
 8   an individual’s “name and/or likeness from appropriation for commercial or trade
 9   purposes.” Reynolds, 327 P.3d at 215-216.
10          Third, the Arizona Supreme Court does not approve jury instructions. State v.
11   Logan, 30 P.3d 631, 633 (Ariz. 2001). Thus, even assuming that jury instructions could
12   ever be useful to a federal court when interpreting state law, they cannot trump a holding
13   of the Arizona Court of Appeals.
14                         b.     Statute Of Limitations
15          Defendant also seeks summary judgment on the right of publicity claims in Count I
16   (except for Longoria’s) because such claims are akin to claims for invasion of privacy and
17   are thus subject to A.R.S. § 12-541’s one-year statute of limitations. (Doc. 50 at 21-22.)
18   Plaintiffs respond that (1) Defendant hasn’t established that a one-year limitations period
19   should apply to right of publicity claims, and alternatively (2) the limitations period is
20   subject to tolling “pursuant to the continuous tort doctrine.” (Doc. 62 at 17-18.)
21          Defendant is not entitled to summary judgment on the claims in Count I based on
22   the expiration of the statute of limitations. It is true that, in Reynolds, the Arizona Court
23   of Appeals observed that “[v]iolation of the right of publicity . . . originally was one of the
24   four varieties of invasion of privacy.” 327 P.3d at 214-15. However, the court then went
25   on to note that “[t]he ‘right of publicity’ at issue here is defined by the [Restatement (Third)
26   of Unfair Competition § 46] as the right to the ‘commercial value of a person’s identity.’”
27   Id. at 215. “Under this provision, ‘[o]ne who appropriates the commercial value of a
28   person’s identity by using without consent the person’s name, likeness, or other indicia of


                                                  -9-
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 10 of 32



 1   identity for purposes of trade is subject to liability’ for resulting damages.” Id. The court
 2   saw “no reason to depart from the Restatement Third in this matter” and therefore held
 3   “that an individual has a right of publicity that protects his or her name and/or likeness
 4   from appropriation for commercial or trade purposes.” Id. at 216.
 5          Given this backdrop, it is appropriate to look to the Restatement to discern the
 6   essential nature of a “right of publicity” claim. Comment b to the Restatement (Third) §
 7   46 explains that although “[t]he principal historical antecedent of the right of publicity is
 8   the right of privacy,” “[c]ourts in a number of jurisdictions eventually came to distinguish
 9   claims for injury to personal feelings caused by an unauthorized use of the plaintiff’s
10   identity from claims seeking redress for an appropriation of the commercial value of the
11   identity.” Id. “The latter claim was sometimes denominated a ‘right of publicity’ to
12   distinguish it from the protection available to personal interests under the ‘right of
13   privacy.’” Id. Critically, “[t]he distinction between the publicity and privacy actions . . .
14   relates primarily to the nature of the harm suffered by the plaintiff.” Id.
15          Comment g to the Restatement (Third) § 46 further clarifies this distinction.
16   Comment g explains “[t]he interest in the commercial value of a person’s identity is in the
17   nature of a property right.” Id. See also Reynolds, 327 P.3d at 215 (“Rooted in recognition
18   of the commercial value of an individual’s name or likeness, the right of publicity is in the
19   nature of a property right.”). In contrast, privacy-based claims are more akin to personal
20   injury claims: “[T]he tort of appropriation affords redress of commercial injuries, by
21   contrast to personal injuries of the sort remedied by a claim for, e.g., invasion of privacy
22   by intrusion or publication of private facts.” Reynolds, 327 P.3d at 215.
23          Here, Count I is specifically denominated as a claim based on the “right of
24   publicity.”   The best reading of Reynolds and the Restatement (Third) of Unfair
25   Competition § 46 is that this is a property-based tort claim, not a personal injury-based tort
26   claim. And under Arizona law, property-based tort claims are subject to A.R.S. § 12-542’s
27   two-year statute of limitations, not A.R.S. § 12-541’s one-year limitations period.
28   Accordingly, Plaintiffs’ claims in Count I are not time-barred. See also Skinner, 2020 WL


                                                 - 10 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 11 of 32



 1   5946898 at *8 (“[T]he Arizona Court of Appeals determined that the right of publicity is
 2   rooted in property, not privacy. . . . [I]f the right of publicity is deemed based in property,
 3   in Arizona property torts are not subject to a one-year statute of limitations.”) (citations
 4   omitted); Pepaj, 2021 WL 632623 at *8 (same).
 5                        c.      Liability
 6          “Under Arizona law, ‘[o]ne who appropriates the commercial value of a person’s
 7   identity by using without consent the person’s name, likeness, or other indicia of identity
 8   for purposes of trade is subject to liability’ for resulting damages.” Geiger, 2020 WL
 9   3545560 at *8 (quoting Reynolds, 327 P.3d at 215).
10          Plaintiffs assert they are entitled to summary judgment on Count I, except as to the
11   extent of their damages, because “[t]here is no material dispute that Defendant used each
12   Plaintiff’s identity in their advertisements; that they sought and obtained a commercial
13   advantage by using these identities by, at minimum, getting Plaintiffs to appear for free in
14   these advertisements; that no Plaintiff has ever been employed by, contracted with or has
15   otherwise given permission or consent to Defendant to use her Image to advertise, promote,
16   market or endorse Great Alaskan; and that each Plaintiff was injured by, at minimum, being
17   denied the fair market revenue she would have received but for Defendant’s
18   misappropriations.” (Doc. 49 at 7.) Notably, Defendant doesn’t contest these assertions—
19   the arguments regarding Count I in Defendant’s motion papers are limited to the issues of
20   cognizability and timeliness. (Doc. 50 at 2, 21-22; Doc. 61 at 7-9.) Moreover, Defendant
21   admits it used Plaintiffs’ photographs in its online advertisements because Plaintiffs are
22   “beautiful women.” (Doc. 50 at 1, 15.)
23          On this record, Plaintiffs are entitled to summary judgment on Count I, except as to
24   the amount of damages. Plaintiffs have submitted undisputed evidence that Defendant
25   appropriated their images, without consent, for purposes of trade. Cf. Skinner, 2020 WL
26   5946898 at *8 (plaintiffs entitled to summary judgment on right of publicity claims where
27   defendant only contested cognizability and timeliness). And “although Defendant states
28   repeatedly that the acquired photos were ‘publicly available,’ it offers no evidence that it


                                                 - 11 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 12 of 32



 1   had consent to publish” them. Id. at *8. As Plaintiffs note, “basically all websites are
 2   ‘publicly available,’” but Defendant has brought forth no evidence suggesting that
 3   Plaintiff’s images were “publicly available” to Defendant “for licensing and use.” (Doc.
 4   64 at 15.) Finally, as for resulting injury, Plaintiffs have established that they were denied
 5   the fair market value of their photographs. Gray v. LG&M Holdings LLC, 2020 WL
 6   6200165, *4 (D. Ariz. 2020) (granting summary judgment because “[i]t is beyond
 7   controversy that the failure to pay any Plaintiff for the use of her Image harmed each
 8   Plaintiff”); Pepaj, 2021 WL 632623 at *9 (“The quantity of Plaintiffs’ damages remains a
 9   triable issue of fact. Plaintiffs sufficiently allege that their damages are, ‘at minimum,’ the
10   fair market value of their images. But Plaintiffs’ briefing suggests that Plaintiffs may seek
11   additional damages on their right of publicity claims. Accordingly, the Court will grant
12   summary judgment in Plaintiffs’ favor as to liability on the right of publicity, but the
13   measure of each Plaintiff's damages remains a question of fact for trial.”). See generally
14   Restatement (Third) Unfair Competition § 49 (identifying different theories of possible
15   recovery, including recovery based on fair market value of unauthorized use). Indeed, even
16   Defendant’s proposed expert acknowledges that the images in question had a fair market
17   value of more than zero. (Doc. 66 at 62.)
18                 2.     Count III: False Light Invasion Of Privacy
19                        a.      Statute of Limitations
20          In Count III of the complaint, Plaintiffs Pinder, Hinton, Canas, and Longoria assert
21   claims for “False Light Invasion of Property.” (Doc. 1-3 at 18-19.) As with Count I,
22   Defendant contends it is entitled to summary judgment on these claims (except for
23   Longoria’s) because they are subject to a one-year statute of limitations under A.R.S. § 12-
24   541. (Doc. 50 at 22-23.) Plaintiffs, in turn, concede that “Defendant is correct that a false
25   light claim has a one-year statute of limitations” but argue that the claims in Count III are
26   not time-barred because they are subject to tolling under the “continuous tort doctrine.”
27   (Doc. 62 at 17.)
28          Plaintiffs’ concession that their claims in Count III are subject to a one-year statute


                                                 - 12 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 13 of 32



 1   of limitations creates a dilemma. On the one hand, the case that both parties cite in support
 2   of this conclusion, Watkins v. Arpaio, 367 P.3d 72 (Ariz. Ct. App. 2016), may be
 3   distinguishable. There, the Arizona Court of Appeals concluded that because the plaintiff
 4   “did not cite any actionable statement [Sheriff] Arpaio made concerning him within a year
 5   of filing his lawsuit, the superior court did not err in dismissing the claim for invasion of
 6   privacy by false light.” 367 P.3d at 77. But the Watkins court’s determination that the
 7   claim was time-barred had nothing to do with the nature of the cause of action. Rather, it
 8   was due to the fact that Sheriff Arpaio was a public employee:
 9          Watkins’s claim . . . is subject to Arizona statutes that expressly govern the
            accrual of “all actions” against a public entity or public employee. Under
10          A.R.S. § 12-821, “All actions against any public entity or public employee
            shall be brought within one year after the cause of action accrues and not
11          afterward.”
12   Id. at 76. Thus, Watkins doesn’t appear to address which statute of limitations should apply
13   when, as here, a false light invasion of privacy claim is brought against a defendant who
14   isn’t a public entity or public employee.
15          On the other hand, the Court takes seriously “the principle of party presentation,”
16   which holds that courts “should not[] sally forth each day looking for wrongs to right” and
17   instead should “wait for cases to come to [them] . . . [and] normally decide only questions
18   presented by the parties.” United States v. Sineneng-Smith, 140 S.Ct. 1575, 1579 (2020)
19   (citations and internal quotation marks omitted). Here, the Court is faced with the task of
20   plowing through hundreds of pages of briefing on three motions to exclude expert opinions
21   and two cross-motions for summary judgment, each of which raises an array of issues and
22   sub-issues. The Court therefore concludes, in its discretion, that the proper course of action
23   is to accept Plaintiffs’ concession that the claims in Count III are subject to a one-year
24   statute of limitations, when the only alternatives would be to address this state-law issue
25   without the benefit of adversary briefing or to further delay the resolution of this case
26   (which has already been pending for more than two and a half years) so that supplemental
27   briefing may be solicited.
28          The only ground that Plaintiffs have articulated for avoiding this time bar is that


                                                 - 13 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 14 of 32



 1   their claims are subject to tolling pursuant to the continuous tort doctrine. (Doc. 62 at 17-
 2   18.) But in Watkins, the Arizona Court of Appeals specifically held that “[w]e are unaware
 3   of any authority compelling the conclusion that a false-light claim is subject to the
 4   ‘continuing wrong’ doctrine.” 367 P.3d at 77. See also Gray, 2020 WL 6200165 at *4-5
 5   (“No existing Arizona law has applied the continuous violation doctrine to a false light
 6   claim, and it is not the Court's place to be the first.”); Geiger, 2020 WL 3545560 at *6
 7   (same). The case cited in Plaintiffs’ brief does not compel a different result, as it did not
 8   involve the application of Arizona law.
 9          Accordingly, Defendant is entitled to summary judgment on the claims for “False
10   Light Invasion of Property” asserted by Pinder and Hinton in Count III of the complaint,
11   because all of the challenged advertisements pertaining to these two Plaintiffs were
12   published before June 1, 2017 (i.e., more than a year before the complaint was filed). In
13   contrast, Defendant concedes that Longoria’s claim in Count III is not time-barred because
14   the challenged advertisements involving her were published after June 1, 2017. (Doc. 50
15   at 22.) Finally, although Defendant asserts that all of the challenged advertisements
16   pertaining to Canas were published before June 1, 2017, this assertion is inaccurate—Canas
17   identifies an array of different challenged advertisements, some of which were published
18   as early as May 2017 (time-barred) and some of which were published as late as December
19   2017 (not time-barred). (Doc. 1-3 ¶ 42.) Thus, Defendant is not entitled to an across-the-
20   board grant of summary judgment on Canas’s claim in Count III.
21                        b.     Elements Of False Light Invasion Of Privacy Claim
22          Longoria and Canas move for summary judgment on their timely claims for false
23   light invasion of privacy in Count III, arguing that the undisputed evidence shows they can
24   establish each element of their claims. (Doc. 49 at 20-21.) Defendant opposes this request
25   (Doc. 61 at 12-13) and also affirmatively moves for summary judgment on the grounds
26   that (1) the challenged publications didn’t involve a “major misrepresentation” concerning
27   either Plaintiff’s character, history, activities, or beliefs; (2) Longoria and Canas can’t
28   prove it acted with the requisite “knowing or reckless” mindset; (3) a plaintiff asserting a


                                                - 14 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 15 of 32



 1   false light claim can only recover emotional distress damages, which Longoria and Canas
 2   haven’t claimed here; and (4) Longoria’s and Canas’s asserted status as “celebrities”
 3   precludes them from asserting false light claims. (Doc. 50 at 18-21.)
 4          Under Arizona law, a claim for false light invasion of privacy appears to have the
 5   following elements:
 6          One who gives publicity to a matter concerning another that places the other
            before the public in a false light is subject to liability to the other for invasion
 7          of his privacy, if
 8                 (a)     the false light in which the other was placed would be highly
                           offensive to a reasonable person, and
 9
                   (b)     the actor had knowledge of or acted in reckless disregard as to
10                         the falsity of the publicized matter and the false light in which
                           the other would be placed.
11
12   Godbehere v. Phoenix Newspapers, Inc., 783 P.2d 781, 784 (Ariz. 1989) (quoting
13   Restatement (Second) of Torts § 652E); see also id. at 788 (“[W]e are persuaded to
14   recognize the distinct tort of false light invasion of privacy as articulated by Restatement §
15   652E.”). “[T]o qualify as a false light invasion of privacy, the publication must involve ‘a
16   major misrepresentation of [the plaintiff’s] character, history, activities or beliefs,’ not
17   merely minor or unimportant inaccuracies.” Id. at 787 (quoting Restatement (Second) of
18   Torts § 652E cmt. c.).
19                                i.      Major Misrepresentation, Highly Offensive
20          It is beyond dispute that Defendant’s posting of Longoria’s and Canas’s photos in
21   online advertisements for a strip club constitutes giving publicity. The parties dispute
22   whether these advertisements placed Longoria and Canas in a false light, and if so, whether
23   they involved a “major misrepresentation” of Longoria’s and Canas’s character, history,
24   activities, or beliefs. Defendant argues there can be no false light because the photographs
25   in the advertisements were photographs that Longoria and Canas had previously allowed
26   to published in other contexts and “were not manipulated in any way—other than to add
27   the picture of the woman to an advertising flier.” (Doc. 50 at 20.) But it is exactly this—
28   adding the pictures to the advertising fliers—that may have placed Longoria and Canas in


                                                   - 15 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 16 of 32



 1   a false light. “[W]hen the publication of true information creates a false implication about
 2   the individual . . . , the false innuendo created by the highly offensive presentation of a true
 3   fact constitutes the injury.” Godbehere, 783 P.2d at 787.
 4          In Godbehere, the Arizona Supreme Court identified the Seventh Circuit’s decision
 5   in Douglass v. Hustler Magazine, Inc., 769 F.2d 1128 (7th Cir. 1985), as providing a “good
 6   example of a false light cause of action based on implication.” 783 P.2d at 787 n.2. The
 7   court elaborated:
 8          In Douglass, the plaintiff posed nude, consenting to the publication of her
            photographs in Playboy magazine. Her photographer subsequently left the
 9          employ of Playboy for Hustler magazine, a publication of much lower
            standing in the journalistic community. He sold her photographs
10          to Hustler, which published them. The plaintiff sued for the nonconsensual
            use of the photographs. Plaintiff had no cause of action for defamation,
11          because essentially, there was nothing untrue about the photographs. She
            posed for them and, as published, they did not misrepresent her. She also
12          had no claim for outrage. She voluntarily posed for the photographs and
            consented to their publication in Playboy. Publication was not “outrageous,”
13          as it may have been if she were photographed without her knowledge and the
            photos published without her initial consent. However, the court upheld her
14          recovery for false light invasion of privacy. The jury may have focused on
            the differences between Playboy and Hustler and concluded that to be
15          published in Hustler, as if she had posed for that publication, falsely placed
            her in a different light than the Playboy publication.
16
17   Id.
18          If placing nude photos intended for one magazine featuring nude women in a
19   different magazine featuring nude women that has “lower standing in the journalistic
20   community” can constitute false light, the Court has no trouble concluding that placing
21   provocative photos that were not intended for promoting a strip club in promotions for a
22   strip club can likewise constitute false light. A jury could conclude that the implication
23   that Longoria and Canas posed for the ads was “a major misrepresentation” of their
24   activities as models. A jury also could conclude that the implication that Longoria and
25   Canas worked at the club was “a major misrepresentation.” Regardless of whether a
26   woman poses provocatively in other contexts, the implication that she endorses (or perhaps
27   even strips at) a strip club could be found to be “highly offensive to a reasonable person.”
28   If the jury finds that the advertisements convey the impression that Longoria and Canas


                                                  - 16 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 17 of 32



 1   were strippers at Defendant’s club, the jury may find the “highly offensive” element more
 2   easily met. Genuine issues of material fact exist as to each of these elements. See, e.g.,
 3   Geiger, 2020 WL 3545560 at *2 (“[T]here is a triable issue as to whether being associated
 4   with Defendant’s strip club would be highly offensive to a reasonable person in each of the
 5   Plaintiffs’ positions.”); Skinner, 2020 WL 5946898 at *4 (“The Court agrees with the
 6   district judge in [Geiger] that simply because a woman has modeled in risqué clothing (or
 7   even previously worked at a strip club) does not mean a reasonable person in a similar
 8   position could not be offended by the suggestion that the person is an exotic dancer at the
 9   defendant’s strip club. . . . Whether the use of Plaintiffs’ images in association with Ten’s
10   is highly offensive is a genuine issue precluding summary judgment.”); Pepaj, 2021 WL
11   632623 at *6 (denying defendant’s motion for summary judgment in similar action because
12   it “conflate[d] consent to take a photograph for a discrete purpose with consent that the
13   image be used in connection with an unrelated business”).
14                                ii.     Actual Malice
15          The next element is whether Defendant had “knowledge of or acted in reckless
16   disregard as to the falsity of the publicized matter and the false light in which the other
17   would be placed.” Godbehere, 783 P.2d at 784. This appears to make “actual malice”5 an
18   element of any false light claim under Arizona law. See, e.g., Rogers v. Mroz, 479 P.3d
19   410, 426 (Ariz. Ct. App. 2020) (“A false light claim requires actual malice.”); Desert Palm
20   Surgical Grp., P.L.C. v. Petta, 343 P.3d 438, 450 (Ariz. Ct. App. 2015) (“To establish a
21   claim for false light invasion of privacy, a plaintiff must show (1) the defendant, with
22   knowledge of falsity or reckless disregard for the truth, gave publicity to information
23   placing the plaintiff in a false light, and (2) the false light in which the plaintiff was placed
24   would be highly offensive to a reasonable person in the plaintiff’s position.”) (emphasis
25
26   5
            “Actual malice” is “a term of art and an unfortunate misnomer—it is unrelated to
27   the ordinary meaning of malice as ill will.” Tennenbaum v. Arizona City Sanitary Dist.,
     2015 WL 7731820, *5 (D. Ariz. 2015). “Actual malice” means “with knowledge that the
28   statement was false or with reckless disregard as to whether or not it was true.” Hustler
     Magazine, Inc. v. Falwell, 485 U.S. 46, 56 (1988).


                                                  - 17 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 18 of 32



 1   added).6
 2          “[W]here the factual dispute concerns actual malice . . . the appropriate summary
 3   judgment question will be whether the evidence in the record could support a reasonable
 4   jury finding either that the plaintiff has shown actual malice by clear and convincing
 5   evidence or that the plaintiff has not.” Scottsdale Pub., Inc. v. Superior Court In & For
 6   Cty. of Maricopa, 764 P.2d 1131, 1142 (Ariz. Ct. App. 1988) (quoting Anderson v. Liberty
 7   Lobby, Inc., 477 U.S. 242, 255–56 (1986)).           “The proof of ‘actual malice” calls a
 8   defendant’s state of mind into question, and does not readily lend itself to summary
 9   disposition.” Hutchinson v. Proxmire, 443 U.S. 111, 120 (1979) (citation omitted).
10          Plaintiffs contend that “[a]s to knowledge of falsity, there is no question Defendant
11   knew no Plaintiff worked as a stripper at [Defendant’s club] or was hired to promote or
12   sponsor same . . . .” (Doc. 49 at 20.) This is true. However, Defendant never published a
13   statement affirmatively declaring that Longoria and Canas were strippers at (or were
14
     6
             Although Rogers and Petta suggest that “actual malice” is always required in a false
15   light action under Arizona law, the underpinnings of this approach are somewhat murky.
     In New York Times Co. v. Sullivan, 376 U.S. 254 (1964), the U.S. Supreme Court
16   formulated the “actual malice” standard as a constitutional restriction on the States’ power
     to award tort damages in one specific type of case—defamation actions brought by public
17   officials against critics of their official conduct. Later, the Supreme Court held that this
     constitutional restriction was also required in the somewhat related context of state-law tort
18   actions brought by public figures for intentional infliction of emotional distress. Hustler
     Magazine, Inc. v. Falwell, 485 U.S. 46 (1988). This backdrop is informative because
19   Godbehere, which was decided only one year after Falwell, also involved a claim brought
     by public officials concerning reports that criticized their official acts. 783 P.2d at 783. It
20   is therefore understandable why the Godbehere court stated, when identifying the elements
     of a claim for false light invasion of privacy, that the plaintiff must prove the defendant
21   “had knowledge of or acted in reckless disregard as to the falsity of the publicized matter
     and the false light in which the other would be placed.” Id. at 784. Indeed, in a footnote,
22   the court explained that it was including this requirement because “in this case, where we
     deal with publications concerning public officers performing public duties, the first
23   amendment controls” and clarified that it took “no position” on what liability standard
     would govern a claim by “a non-public figure” for “false light invasion of privacy”
24   “[b]ecause this case does not present the issue.” Id. at 789 n.6. Nevertheless, Rogers and
     Petta state that the elements identified in Godbehere apply to all claims for false light
25   invasion of privacy, seemingly irrespective of the plaintiff’s status as a public (or non-
     public) official or figure. Respectful of its role as a federal court applying state law, the
26   Court will follow that approach here. That approach also makes it unnecessary to decide
     whether Longoria and Canas are, in fact, public figures—an undertaking the Arizona
27   Supreme Court has described as “much like trying to nail a jellyfish to the wall.” Dombey
     v. Phoenix Newspapers, Inc., 724 P.2d 562, 569 (Ariz. 1986).
28


                                                 - 18 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 19 of 32



 1   otherwise hired to promote) its club. The advertisement plausibly implied as much, but
 2   where the false light derives from an implication, actual malice requires that the defendant
 3   knew or recklessly disregarded the existence of the implication. In other words, it isn’t
 4   enough that Defendant knew that Longoria and Canas didn’t work for its club and hadn’t
 5   endorsed it—Defendant must have known (or to have considered and then recklessly
 6   disregarded the possibility) that the advertisements could convey that message. Solano v.
 7   Playgirl, Inc., 292 F.3d 1078, 1085-86 (9th Cir. 2002).
 8          Whether Defendant “entertained serious doubts” that the advertisements conveyed
 9   such a message “may be proved by inference, as it would be rare for a defendant to admit
10   such doubts.” Id. Plaintiffs have produced the advertisements themselves (Doc. 49-2)—
11   from which a fact-finder can draw his or her own inferences—as well as a survey and
12   expert report indicating that some viewers of the advertisements had false impressions of
13   Longoria, Canas, and the other Plaintiffs after viewing the ads (Doc. 49-9). The Court is
14   satisfied that “the evidence in the record could support a reasonable jury finding . . . that
15   the plaintiff has shown actual malice by clear and convincing evidence.” Scottsdale Pub,
16   764 P.2d at 1142. Thus, neither side is entitled to summary judgment—the question of
17   actual malice presents a jury issue. See, e.g., Geiger, 2020 WL 3545560 at *4 (“[T]here is
18   a dispute of material fact as to whether Defendant posted the flyers with Plaintiffs’ images
19   with knowledge or reckless disregard for the truth (i.e., actual malice).”); Skinner, 2020
20   WL 5946898 at *5 (“Whether this [advertisement] was in reckless disregard to the truth
21   depends upon a fact finder’s determination of the postings’ degree of innuendo (whether
22   they placed Plaintiffs in a false light) and offensiveness (whether the false light was highly
23   offensive to a similarly situated person). These are material factual issues.”).
24                               iii.    Damages
25          Defendant argues that “the tort of false light does not provide redress for injury to a
26   plaintiff’s reputation; it only provides for . . . emotional damages . . . .” (Doc. 50 at 21.)
27   Plaintiffs somewhat surprisingly fail to address this issue in their response. (Doc. 62 at 14-
28   16.)


                                                 - 19 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 20 of 32



 1          Defendant’s argument rests on a false premise. Although the Arizona Supreme
 2   Court in Godbehere noted that “the gravamen of a privacy action . . . is the injury to the
 3   feelings of the plaintiff, the mental anguish and distress caused by the publication” and
 4   observed that “[p]rivacy . . . does not protect reputation but protects mental and emotional
 5   interests,” 783 P.2d at 787, the Court does not interpret those statements as foreclosing a
 6   plaintiff from seeking damages for reputational harm in an action for false light invasion
 7   of privacy. Indeed, the Godbehere court went on to state that “a plaintiff may recover even
 8   in the absence of reputational damage.” Id. This formulation suggests that a plaintiff
 9   asserting a false light invasion of privacy claim may seek both reputational and emotional
10   distress damages. Comment a of § 652H of the Restatement (Second) of Torts, which sets
11   forth the damages available in a false light invasion of privacy action, supports this
12   interpretation. It provides that “[o]ne who is publicly placed in a false light, under § 652E,
13   may recover damages for the harm to his reputation from the position in which he is
14   placed.”     Thus, even though Longoria and Canas have not put forth any evidence
15   suggesting they suffered mental distress—their declarations are silent on this point—
16   Defendant is not entitled to summary judgment based on the absence of provable damages.
17   Cf. Geiger, 2020 WL 3545560 at *6 (denying defendant’s motion for summary judgment,
18   premised on the argument that plaintiffs couldn’t prove any emotional injury, because
19   “once a plaintiff establishes a false light claim, it is in the province of the finder of fact to
20   consider any actual damage to a plaintiff’s reputation and/or any emotional damage or
21   damage to sensibility”) (quotation marks and brackets omitted); Pepaj, 201 WL 632623 at
22   *7 (same).
23                                iv.     Public Official
24          Defendant’s final summary judgment argument is that, because “the Arizona
25   Supreme Court [has] specifically held that the right of privacy does not exist where the
26   plaintiff has become a public character” yet “Plaintiffs all ‘claim’ to be celebrities,” these
27   assertions preclude the imposition of liability. (Doc. 50 at 21 [cleaned up].) Once again,
28   Plaintiffs surprisingly fail to address this argument in their response.


                                                  - 20 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 21 of 32



 1          Defendant’s argument is unavailing. In Godbehere, the Arizona Supreme Court
 2   held that the plaintiffs’ false light invasion of privacy claims were not actionable because
 3   the plaintiffs were all law enforcement officials, the challenged reports concerned their
 4   official activities, and “[i]t is difficult to conceive of an area of greater public interest than
 5   law enforcement. Certainly the public has a legitimate interest in the manner in which law
 6   enforcement officers perform their duties.” 783 P.2d at 789. Thus, the court adopted the
 7   following legal standard:
 8          [A] plaintiff cannot sue for false light invasion of privacy if he or she is a
            public official and the publication relates to performance of his or her public
 9          life or duties. We do not go so far as to say, however, that a public official
            has no privacy rights at all and may never bring an action for invasion of
10          privacy. Certainly, if the publication presents the public official’s private life
            in a false light, he or she can sue under the false light tort, although actual
11          malice must be shown.
12   Id. The court also clarified that “the public official designation applies at the very least to
13   those among the hierarchy of government employees who have, or appear to the public to
14   have, substantial responsibility for or control over the conduct of governmental affairs.”
15   Id. (citation and quotation marks omitted).
16          Here, there can be no serious argument that Longoria and Canas are “public
17   officials.” They are not government employees and do not have substantial responsibility
18   or control over the conduct of government affairs. Although the record reflects that
19   Longoria and Canas each considers herself to have “earned elite status as a social media
20   celebrity” due to her high number of followers on Instagram (Doc. 49-3 ¶ 3; Doc. 49-7 ¶
21   3), being “Instagram famous” isn’t tantamount to being a public official.
22          B.      Federal Claims
23          Section 43(a) of the Lanham Act provides:
24          Any person who, on or in connection with any goods or services, . . . uses in
            commerce any word, term, name, symbol, or device, or any combination
25          thereof, or any false designation of origin, false or misleading description of
            fact, or false or misleading representation of fact, which—
26
                    (A)    is likely to cause confusion, or to cause mistake, or to deceive
27                         as to the affiliation, connection, or association of such person
                           with another person, or as to the origin, sponsorship, or
28                         approval of his or her goods, services, or commercial activities
                           by another person, or

                                                   - 21 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 22 of 32



 1
                   (B)     in commercial advertising or promotion, misrepresents the
 2                         nature, characteristics, qualities, or geographic origin of his or
                           her or another person’s goods, services, or commercial
 3                         activities,
 4          shall be liable in a civil action by any person who believes that he or she is
            or is likely to be damaged by such act.
 5
 6   15 U.S.C. § 1125(a)(1).
 7          “Section 1125(a) thus creates two distinct bases of liability: false association,
 8   § 1125(a)(1)(A), and false advertising, § 1125(a)(1)(B).” Lexmark Int’l, Inc. v. Static
 9   Control Components, Inc., 572 U.S. 118, 122 (2014).
10          Defendant argues that Plaintiffs did not plead or disclose a false advertising claim.
11   (Doc. 50 at 15.)       This is bewildering, because the complaint specifically cites
12   § 1125(a)(1)(B) (Doc. 1-3 ¶ 57) and twice refers to Defendant’s conduct as “false
13   advertising” (id. ¶¶ 60, 62).
14          In contrast, the complaint never references § 1125(a)(1)(A) or uses the term “false
15   association.” The complaint’s allegations, however, allude to such a claim: “Defendants
16   used Plaintiffs’ images, likenesses and/or identities as described herein without authority
17   in order to create the perception that the Plaintiffs[] worked at or [were] otherwise affiliated
18   with the Defendant Club, endorsed the Club or the Club’s business activities, and/or
19   consented to or authorized Defendants’ or the Club’s usage of their images in order to
20   advertise, promote, and market the Defendant Club and Defendants’ business activities.”
21   (Id. ¶ 58.) At any rate, both parties assume that Count II incudes a false association claim.
22   (Doc. 49 at 13-20; Doc. 50 at 9-15.) The Court therefore concludes that Count II comprises
23   both a false advertising claim under § 1125(a)(1)(B) and a false association claim under
24   § 1125(a)(1)(A). Each claim is addressed below.
25          …
26          …
27          …
28          …


                                                  - 22 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 23 of 32



 1                 1.     False Association
 2          A Lanham Act claim for false association under § 1125(a)(1)(A) has the following
 3   elements:
 4          (1)    The defendant used a word, term, name, symbol, or device (or any
                   combination thereof) or any false designation of origin, false or misleading
 5
                   description of fact, or false or misleading representation of fact;
 6
            (2)    The usage was in commerce, in connection with goods or services;
 7
 8          (3)    The usage is likely to cause confusion, or to cause mistake, or to deceive as
                   to the affiliation, connection, or association of such person with another
 9                 person, or as to the origin, sponsorship, or approval of his or her goods,
10                 services, or commercial activities by another person; and

11          (4)    The plaintiff believes he or she is or is likely to be damaged as a result of the
12                 usage.

13   See 15 U.S.C. § 1125(a)(1)(A).
14          “The first two elements are met by the undisputed fact that Defendant used photos
15   of Plaintiffs in commerce.” Gray, 2020 WL 6200165 at *6. Neither side addresses the
16   fourth element, which is whether Plaintiffs “believe[]” they are “damaged” or “likely to be
17   damaged” as a result of the usage. 15 U.S.C. § 1125(a)(1)(A). Defendant limits its
18   argument for summary judgment to the third element, likelihood of confusion. (Doc. 50 at
19   9-15.) The question is whether Defendant’s usage of Plaintiffs’ photographs in the online
20   advertisements for Defendant’s strip club was likely to confuse viewers of the ads into
21   believing that Plaintiffs were affiliated, connected, or associated with the club or that
22   Plaintiffs sponsored or approved of the club’s goods, services, or commercial activities.
23          The Court’s analysis regarding likelihood of confusion is guided by the eight-factor
24   test set forth in AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979):
25          (1)    Strength of the mark;
26          (2)    Proximity of the goods;
27          (3)    Similarity of the marks;
28          (4)    Evidence of actual confusion;


                                                 - 23 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 24 of 32



 1         (5)    Marketing channels used;
 2         (6)    Type of goods and the degree of care likely to be exercised by the
 3                purchaser;
 4         (7)    Defendant’s intent in selecting the mark; and
 5         (8)    Likelihood of expansion of the product lines.
 6   See also White v. Samsung Elecs. Am., Inc., 971 F.2d 1395, 1400 (9th Cir. 1992), as
 7   amended (Aug. 19, 1992) (applying Sleekcraft factors to celebrity endorsement action).7
 8                       a.     Strength Of The Mark
 9         “In cases involving confusion over endorsement by a celebrity plaintiff, ‘mark’
10   means the celebrity’s persona.” White, 971 F.2d at 1400. “The ‘strength’ of the mark
11   refers to the level of recognition the celebrity enjoys among members of society.” Id.
12         This factor presents a genuine dispute of material fact. Each Plaintiff enjoys some
13   degree of celebrity, measurable by, for example, the number and prominence of the
14   appearances each Plaintiff has had in magazines, films, advertisements, or other publicly
15   viewable settings, the number of followers each Plaintiff has on social media, and/or the
16   degree to which people recognize her. Plaintiffs have brought forth evidence as to their
17   modeling and other celebrity appearances and social media followings in the form of
18   declarations. (Doc. 49-3, 49-4, 49-5, 49-6, 49-7.) Additionally, Plaintiffs’ expert Martin
19   Buncher indicated in his report that, on average, 15% of the 300 people who responded to
20   a survey he conducted recognized Plaintiffs, with a range of recognition between 13% and
21   24%. (Doc. 49-9 at 19.) It is within the province of the jury to weigh this evidence and
22   determine the strength of each Plaintiff’s mark. See, e.g., Gray, 2020 WL 6200165, at *6
23   (“The jury could conclude that since 16% of respondents recognized Plaintiffs, Plaintiffs
24   are sufficiently recognizable; or it could conclude than since 84% of respondents did not
25   7
            “[T]he sine qua non of trademark infringement is consumer confusion, and . . .
26   the Sleekcraft factors are but a nonexhaustive list of factors relevant to determining the
     likelihood of consumer confusion.” Network Automation, Inc. v. Advanced Sys. Concepts,
27   Inc., 638 F.3d 1137, 1142 (9th Cir. 2011). The Sleekcraft test should be applied “in a
     flexible manner, keeping in mind that the eight factors it recited are not exhaustive, and
28   that only some of them are relevant to determining whether confusion is likely in the case
     at hand.” Id. at 1145.


                                               - 24 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 25 of 32



 1   recognize Plaintiffs, Plaintiffs are too obscure. Or the jury could attribute little weight to
 2   any percentages from Mr. Buncher’s survey based on problems with the representativeness
 3   of the sample or other problems with the methodology.”).
 4                        b.     Proximity Of The Goods
 5          “In cases concerning confusion over celebrity endorsement, the plaintiff’s ‘goods’
 6   concern the reasons for or source of the plaintiff’s fame.” White, 971 F.2d at 1400. For
 7   example, in a case in which Vanna White, “the hostess of ‘Wheel of Fortune,’ one of the
 8   most popular game shows in television history,” sued an electronics company for using her
 9   likeness to advertise video cassette recorders, the Ninth Circuit concluded that “[b]ecause
10   White’s fame is based on her televised performances, her ‘goods’ are closely related to
11   Samsung’s VCRs” and “the ad itself reinforced the relationship by informing its readers
12   that they would be taping the ‘longest-running game show’ on Samsung’s VCRs well into
13   the future.” Id. at 1396, 1400. Obviously, Vanna White was not engaged in the business
14   of making or selling VCRs. But “television” was the thematic link that connected White
15   and VCRs.
16          The source of Plaintiffs’ fame is their beauty and sex appeal, and Defendant’s strip
17   club is a business that emphasizes women’s beauty and sex appeal. Gray, 2020 WL
18   6200165, at *7 (“The modeling and strip-club industries share a common feature: both
19   emphasize appearance and profit off the sexualization of women’s bodies. What makes a
20   successful model makes for an attractive stripper.”). Many of the advertisements reinforce
21   this relationship by making reference (explicitly or via innuendo) to the beauty and sex
22   appeal of the women who work at the club, calling them “Beautiful Bush Babes” (Doc. 49-
23   2 at 2, 13, 17) or including hashtags such as #hotnsexy and #hotdamn (id. at 3).
24          Defendant’s sole argument is that “Plaintiffs have already argued that their fame is
25   patently unrelated” to “providing entertainment at a gentleman’s club.” (Doc. 50 at 13-
26   14.) This argument lacks merit. Plaintiffs argue that they do not endorse or strip at
27   Defendant’s club and that they do not wish to be perceived as doing so. They are not in
28   the stripping business.    However, they are in a business that—like Defendant’s—


                                                 - 25 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 26 of 32



 1   capitalizes on beauty and sex appeal. This factor favors Plaintiffs.
 2                        c.     Similarity Of The Marks
 3          Defendant used actual photographs of Plaintiffs, so this factor favors Plaintiffs.
 4   Fifty-Six Hope Rd. Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1069 (9th Cir. 2015)
 5   (similarity of the marks undisputed because defendant “used actual photos”); Downing v.
 6   Abercrombie & Fitch, 265 F.3d 994, 1008 (9th Cir. 2001) (similarity of the marks is “clear”
 7   where the likeness is “an actual photograph”).
 8                        d.     Evidence Of Actual Confusion
 9          “A showing of actual confusion among significant numbers of consumers provides
10   strong support for the likelihood of confusion.” Network Automation, Inc. v. Advanced
11   Sys. Concepts, Inc., 638 F.3d 1137, 1151 (9th Cir. 2011). “Evidence of actual confusion
12   constitutes persuasive proof that future confusion is likely” for the common-sense reason
13   that “[i]f enough people have been actually confused, then a likelihood that people are
14   confused is established.” Id. Actual confusion is a higher standard than likelihood of
15   confusion, and as such, “actual confusion is not necessary to a finding of likelihood of
16   confusion under the Lanham Act.” Id.
17          Buncher’s report demonstrates that the vast majority of survey respondents (84-
18   88%) believed that Plaintiffs “agreed to sponsor, endorse or promote” Defendant’s club,
19   that Plaintiffs “approve[d] of the use of their image” in the advertisements, and that
20   Plaintiffs “were paid to be in the ads.” (Doc. 49-9 at 21-22.) If credited, this is strong
21   evidence of actual confusion as to an “affiliation, connection, or association” between
22   Plaintiffs and Defendant’s club and/or as to Plaintiffs’ “sponsorship” or “approval” of the
23   club and its commercial activities. Although a factfinder can decide how much weight, if
24   any, to give Buncher’s report, Defendant has produced no controverting evidence that
25   suggests an absence of actual confusion. Thus, this factor favors Plaintiffs.8
26   8
            In Electra v. 59 Murray Enterprises, Inc., 987 F.3d 233, 258 (2d Cir. 2021), the
27   Second Circuit affirmed a grant of summary judgment in favor of the defendant on a similar
     Lanham Act false association claim, but Electra is distinguishable because the district court
28   in that case struck the plaintiffs’ survey evidence pertaining to actual confusion. Here,
     Plaintiffs’ survey evidence has not been stricken.


                                                - 26 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 27 of 32



 1                        e.     Marketing Channels Used
 2          “Today, it would be the rare commercial retailer that did not advertise online, and
 3   the shared use of a ubiquitous marketing channel does not shed much light on the likelihood
 4   of consumer confusion.” Network Automation, 638 F.3d at 1151. This factor is therefore
 5   inapplicable or neutral.
 6                        f.     Degree Of Consumer Care
 7          “Low consumer care increases the likelihood of confusion.” Id. at 1152. “In
 8   assessing the likelihood of confusion to the public, the standard used by the courts is the
 9   typical buyer”—in this case, a typical patron of strip clubs—“exercising ordinary caution.”
10   Sleekcraft, 599 F.2d at 353. The buyer is expected to be more “discriminating” when he
11   has more “expertise in the field” or when “the goods are expensive.” Id.
12          “In addition to price, the content in question may affect consumer care as well.”
13   Playboy Enterprises, Inc. v. Netscape Commc’ns Corp., 354 F.3d 1020, 1028 (9th Cir.
14   2004). “In Playboy, the relevant consumer was looking for cheap, interchangeable adult-
15   oriented material, which similarly led to [the Ninth Circuit’s] finding that the consumers at
16   issue would exercise a low degree of care.” Network Automation, 638 F.3d at 1152.
17          Here, Defendant initially stated that this factor is “somewhat irrelevant” because its
18   advertisements “are not advertising actual goods or services for which a consumer would
19   need to exercise care.” (Doc. 50 at 15.) This statement seems to concede that strip club
20   patrons exercise little to no care in selecting which strip club to patronize. However,
21   Defendant next asserted that “consumers that visit nightclubs are generally sophisticated
22   consumers who are selective about which nightclubs they choose to visit.” (Id.) At any
23   rate, Defendant provides no evidence to support this assertion.
24          Plaintiffs have provided evidence that patronage of Defendant’s club is inexpensive.
25   For example, Defendant advertises that there is “No Cover”—meaning admission is free—
26   and “$5 Table dances Till 7PM.” (Doc. 49-8 at 3.) Drink specials run as low as $2. (Id.)
27   Nevertheless, whether a seeker of “adult-oriented” entertainment is generally prone to
28   exercise a low or high degree of care in selecting a strip club such as Defendant’s is a fact-


                                                 - 27 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 28 of 32



 1   based determination for the jury.
 2                        g.        Defendant’s Intent In Selecting The Mark
 3          Plaintiffs assert that Defendant’s intent to confuse consumers into believing that
 4   Plaintiffs worked at Defendant’s strip club or sponsored it is “made obvious by the subject
 5   advertisements.” (Doc. 49 at 18.) Defendant disagrees, arguing it “did not choose the
 6   Plaintiffs for any reason in particular (like fame or notoriety)” and instead chose the
 7   photographs in question merely because they “depicted beautiful women in risqué
 8   photoshoots.” (Doc. 50 at 15.)
 9          In the advertisements at issue, Defendant prominently featured Plaintiffs’ photos,
10   repeatedly referenced the beauty of the women who work at the club, and included no
11   disclaimer that the beautiful women featured in the photographs were not the beautiful
12   women referenced in the text. “[D]o[ing] nothing to alleviate confusion” and “profit[ing]
13   from confusion” provide “some evidence of an intent to confuse.” Playboy, 354 F.3d at
14   1029. A jury could reasonably conclude that Defendant intended to convey the message
15   that Plaintiffs worked at the club or participated in club events.
16                        h.        Likelihood Of Expansion Of Product Lines
17          “[T]he eighth factor, ‘likelihood of expansion of the product lines,’ does not appear
18   apposite to a celebrity endorsement case such as this.” White, 971 F.2d at 1401. This
19   factor is inapplicable here.
20                        i.        Other Factors
21          The Sleekcraft factors are “not exhaustive” and “[o]ther variables may come into
22   play depending on the particular facts presented.” Network Automation, 638 F.3d at 1153.
23   The “appearance of the advertisements” is important and “must be considered as a whole.”
24   Id. at 1154. The jury might take into consideration factors such as the layout of the
25   advertisements and the prominence of the photographs—factors that may differ from one
26   advertisement to another.
27                        j.        Conclusion As To Likeliness Of Confusion
28          “The Lanham Act’s ‘likelihood of confusion’ standard is predominantly factual in


                                                 - 28 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 29 of 32



 1   nature.” Wendt v. Host Int’l, Inc., 125 F.3d 806, 812 (9th Cir. 1997). No single factor is
 2   dispositive. Id. Even where some of factors favor the defendant—which is not the case
 3   here—summary judgment “is inappropriate when a jury could reasonably conclude that
 4   most of the factors weigh in a plaintiff’s favor.” Id. Conversely, unless the applicable
 5   (non-neutral) factors, taken as a whole, conclusively favor the plaintiff to the extent that
 6   likelihood of confusion is established “beyond controversy,” S. California Gas, 336 F.3d
 7   at 888, this element should not be resolved in a plaintiff’s favor at summary judgment.
 8          Although the Sleekcraft factors appear to tip strongly in Plaintiffs’ favor, Plaintiffs
 9   have not established this element “beyond controversy.” Id. The primary factor in dispute
10   is the strength of each Plaintiff’s mark. Other areas that are not conclusively resolved in
11   Plaintiffs’ favor are actual confusion, degree of consumer care, and Defendant’s intent in
12   selecting the mark. Furthermore, the jury will need to weigh the factors and make the
13   ultimate determination as to likelihood of confusion. Accordingly, neither party is entitled
14   to summary judgment on Plaintiffs’ Lanham Act claims for false association.
15                  2.     False Advertising
16          After arguing (incorrectly) that Plaintiffs did not plead or disclose a false advertising
17   claim (Doc. 50 at 15), Defendant devoted several pages of its motion to the argument that
18   the false advertising claim fails on the merits. (id. at 15-18.) Plaintiffs failed to respond
19   to these merits-based arguments in their response brief, incorrectly stating that “[s]ince
20   Defendant has neglected to address Plaintiffs’ false advertising claim in its moving brief,
21   such claim must of course be sustained.” (Doc. 62 at 8.) Plaintiffs then offered a belated
22   response to Defendant’s merits-based arguments in their reply in support of their own
23   motion for summary judgment. (Doc. 64 at 5-7.) This procedurally improper approach
24   deprived Defendant of the opportunity to respond. Nevertheless, the Court will consider
25   the briefing as it stands.9
26
     9
27          Although LRCiv 7.2(i) permits the Court to assume consent to the granting of an
     unopposed motion in most cases, “[a] motion for summary judgment cannot be granted
28   simply because there is no opposition.” Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th
     Cir. 1993).


                                                 - 29 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 30 of 32



 1          A Lanham Act claim for false advertising under § 1125(a)(1)(B) has the following
 2   elements:
 3         (1)     The defendant made a false statement either about the plaintiff’s or its own
                   product;
 4
            (2)    The statement was made in commercial advertisement or promotion;
 5
 6          (3)    The statement actually deceived or had the tendency to deceive a substantial
                   segment of its audience;
 7
 8          (4)    The deception is material;
 9          (5)    The defendant caused its false statement to enter interstate commerce; and
10
            (6)    The plaintiff has been or is likely to be injured as a result of the false
11                 statement, either by direct diversion of sales from itself to the defendant, or
12                 by a lessening of goodwill associated with the plaintiff’s product.

13   Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1052 (9th Cir. 2008).

14          Additionally, “to come within the zone of interests in a suit for false advertising

15   under § 1125(a), a plaintiff must allege an injury to a commercial interest in reputation or

16   sales.” Lexmark, 572 U.S. at 131-32. Because the injury must be proximately caused by

17   the defendant’s violation of the statute, the plaintiff “ordinarily must show economic or

18   reputational injury flowing directly from the deception wrought by the defendant’s

19   advertising; and that that occurs when deception of consumers causes them to withhold

20   trade from the plaintiff.” Id. at 133.

21          Plaintiffs cannot satisfy these standards here. Plaintiffs and Defendant do not share

22   the same consumers. Defendant’s consumers are potential patrons of strip clubs. If any of

23   these consumers chose to visit Defendant’s strip club because they were deceived into

24   believing that one or more Plaintiffs endorsed the club and/or worked there, this might have

25   taken business away from another strip club, but not from Plaintiffs. Plaintiffs’ consumers

26   are very different—they are clients who book Plaintiffs for modeling and advertising jobs,

27   and Plaintiffs are “selective” about the jobs they take. (Doc. 49-3 ¶ 7; Doc. 49-4 ¶ 7; Doc.

28   49-5 ¶ 7; Doc. 49-6 ¶ 7; Doc. 49-7 ¶ 7.) A person in Arizona who would like to see



                                                - 30 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 31 of 32



 1   Plaintiffs in person, in a sexualized setting, for his or her own gratification, would meet
 2   with no success upon trying to hire Plaintiffs.
 3          Moreover, even assuming that the deception wrought by Defendant’s conduct could
 4   have theoretically caused Plaintiffs’ consumers to withhold trade from Plaintiffs—by, for
 5   example, declining to book Plaintiffs for certain modeling jobs based on the false belief
 6   that Plaintiffs had stripped at and/or endorsed Defendant’s club—Plaintiffs have not
 7   proffered any evidence that this actually occurred. Under the Lanham Act, a plaintiff
 8   “cannot obtain relief without evidence of injury proximately caused by [the] alleged
 9   misrepresentations.” Lexmark, 572 U.S. at 140. See, e.g., Pepaj, 2021 WL 632623 at *11
10   (granting summary judgment to defendants on Lanham Act false advertising claims
11   because “Plaintiffs do not offer any facts suggesting that [the club’s] allegedly false
12   advertising caused consumers to withhold trade from Plaintiffs”).
13          Finally, to the extent Plaintiffs suggest they have “suffered an injury to their
14   commercial interests in sales by not getting paid for Defendant’s use of their image” (Doc.
15   64 at 6), that is not the kind of injury contemplated by a Lanham Act false advertising
16   claim. The injury must be “proximately caused by [the] alleged misrepresentations.”
17   Lexmark, 572 U.S. at 140. Defendant’s failure to pay Plaintiffs was not caused by
18   misrepresentations.
19          C.     Collateral Estoppel
20          Defendant argues that “non-mutual defensive collateral estoppel” should apply to
21   Plaintiffs Hinton, Canas, and Pinder. (Doc. 50 at 23-24.)
22          “[T]he party asserting preclusion bears the burden of showing with clarity and
23   certainty what was determined by the prior judgment.” Clark v. Bear Stearns & Co., 966
24   F.2d 1318, 1321 (9th Cir. 1992). “It is not enough that the party introduce the decision of
25   the prior court; rather, the party must introduce a sufficient record of the prior proceeding
26   to enable the trial court to pinpoint the exact issues previously litigated.” Id.
27          Here, clarity is wholly lacking. Cf. Pepaj, 2021 WL 632623 at *11 (rejecting
28   collateral estoppel claim in similar action due to inadequacy of defendant’s evidentiary


                                                 - 31 -
     Case 2:18-cv-02334-DWL Document 73 Filed 03/23/21 Page 32 of 32



 1   submissions). As one example, the heading of this two-page section names “Plaintiffs
 2   Posada, Golden, and Gibson”—none of whom are Plaintiffs in this action. Defendant
 3   points to several cases but leaves the Court guessing as to the details. Hinton, Canas, and
 4   Pinder are not estopped from succeeding on any claims.
 5          D.     Conclusion
 6          As for Count I (right of publicity), summary judgment is granted in favor of Pinder,
 7   Hinton, Canas, and Longoria, but only as to liability. The amount of damages remains a
 8   question for the jury. As for Count II (Lanham Act), summary judgment is granted in favor
 9   of Defendant on Plaintiffs’ claims for false advertising under 15 U.S.C. § 1125(a)(1)(B)
10   but denied as to Plaintiffs’ claims for false association under 15 U.S.C. § 1125(a)(1)(A).
11   As for Count III (false light invasion of privacy), summary judgment is granted in
12   Defendant’s favor on the claims asserted by Pinder and Hinton but denied as to the claims
13   asserted by Longoria and Canas.
14          Accordingly, IT IS ORDERED that:
15          (1)    Defendant’s motion for summary judgment (Doc. 50) is granted in part and
16                 denied in part.
17          (2)    Plaintiffs’ motion for summary judgment (Doc. 49) is granted in part and
18                 denied in part.
19          Dated this 23rd day of March, 2021.
20
21
22
23
24
25
26
27
28


                                               - 32 -
